NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

R.M.N.,                                     )
                                            )
             Appellant,                     )
                                            )
v.                                          )       Case No. 2D14-2133
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed February 10, 2016.

Appeal from the Circuit Court for
Hillsborough County; Rex M. Barbas,
Judge.

Howard L. Dimmig, II, Public Defender,
and Carol J.Y. Wilson, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.


ALTENBERND, Judge.

             R.M.N. appeals a disposition order withholding adjudication of delinquency

and placing him on juvenile probation. The delinquent act allegedly committed by

R.M.N. was burglary of an unoccupied dwelling. After a full review of the record, we

conclude that R.M.N. is correct in his argument that the State proved only a trespass
and failed to prove that he entered the property with an intent to commit another

offense. Accordingly, the disposition order is reversed to the extent that on remand the

order shall reflect that the child was found to have committed the lesser delinquent act

of trespass.1

                To its credit, the trial court appears to have given careful consideration to

the terms and conditions of the disposition order that would best benefit R.M.N.

However, the change in the delinquent act may affect the terms and conditions of

juvenile probation as well as the court costs and fees. Accordingly, on remand the trial

court shall take the steps necessary to ensure that the disposition is appropriate for this

lesser act.

                Affirmed in part, reversed in part, and remanded.


KHOUZAM and MORRIS, JJ., Concur.




                1
                We note that the language of the "form" disposition order used here did
not include a section for the trial court to memorialize that R.M.N. "was found to have
committed the delinquent acts listed below." See Fla. R. Juv. P. Form 8.947 (eff. July 1,
2013). Instead, the form disposition order included some language that would have
been more appropriate for an adult criminal case in that it stated: "the child was found
guilty after an adjudicatory hearing of the below offenses." (Emphasis added.)


                                              -2-